Citation Nr: 1039024	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for patellofemoral 
syndrome, right knee to include as secondary to service-connected 
disabilities.  

2.  Entitlement to a disability rating in excess of 10 percent 
for hypertension.  

3.  Entitlement to service connection for gout to include as 
secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife. 


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1992 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the August 2006, May 2007, and April 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  

A hearing was held on July 1, 2010, in Huntington, West Virginia, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To obtain cited VA treatment records and a 
new VA examination.  

During the Veteran's July 2010 hearing, the Veteran testified 
that he has been treated by VA for his claimed disabilities, to 
include his service-connected hypertension.  The Veteran stated 
that he sought VA treatment twice a year for his hypertension and 
that his lower extremities have been evaluated since 2009.  
Review of the claims file shows that VA treatment records were 
requested in conjunction with the Veteran's appeal, however, the 
most recent VA treatment records from Beckley VAMC are dated in 
July 2009.  The most recent VA treatment records from the 
Richmond VAMC are dated in February 2009.  An effort to obtain 
these records has not yet been undertaken.  It is important to 
note that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of that claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These 
treatment records should be associated with the claims file.  38 
U.S.C.A. § 5103A (West 2002).

In addition, with respect to the Veteran's claim for service 
connection for patellofemoral syndrome, right knee, to include as 
secondary to service-connected disabilities, the Board finds that 
a new VA examination is required.  Review of the claims file 
shows that the Veteran is service-connected for left knee 
patellofemoral syndrome and service-connected for fracture of the 
left leg (fibula).  Although the Veteran initially claimed that 
his right knee disorder was related to the service-connected 
fracture of the left leg, during the pendency of the appeal, the 
Veteran has also stated that the right knee disorder is related 
to the service-connected left knee patellofemoral syndrome.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The Veteran was afforded a VA examination in June 2006.  
The examiner opined that the right knee disorder was less likely 
as not caused by or a result of the service-connected left ankle 
injury.  It was noted that there was no gait disorder noted on 
exam that would cause an increase in stress on the right knee.  
However, the examiner did not provide an opinion as to whether 
the right knee disorder was aggravated by the service-connected 
left ankle injury.  Furthermore, the examiner did not provide an 
opinion as to whether the right knee disorder was caused or 
aggravated by the service-connected left knee patellofemoral 
syndrome.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
the aforementioned VA examiner did not fully address whether the 
Veteran's right knee disorder may have been caused and/or 
aggravated by the service-connected disabilities, the Board finds 
that an additional VA examination and medical opinion are 
necessary for determining the nature and etiology of any right 
knee disorder that may be present.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA treatment 
records relating to all treatment afforded 
the Veteran at the Beckley VA Medical Center 
(VAMC) dated from July 2009 to the present 
and records from the Richmond VAMC from 
February 2009 through the present.   If these 
records are unavailable, it should be 
documented in the claims file.

2.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of the Veteran's right knee 
disorder.  The Veteran's claims file should 
be reviewed in conjunction with the 
examination and the examiner should note that 
this has been accomplished in the examination 
report.  The examiner should provide all 
diagnoses with respect to the right knee.  
The examiner should then comment as to the 
likelihood (likely, unlikely, or at least as 
likely as not) that any right knee disorder 
is related to active service.  If a negative 
opinion is provided, the examiner should 
comment as to the likelihood (likely, 
unlikely, or at least as likely as not) that 
the Veteran's right knee disorder was caused 
or aggravated by the service-connected 
patellofemoral syndrome, left knee.  The 
examiner should also comment as to the 
likelihood (likely, unlikely, or at least as 
likely as not) that the Veteran's right knee 
disorder was caused or aggravated by the 
service-connected fracture of the left leg 
(fibula).  The examiner should note that 
aggravation is defined for legal purposes as 
a permanent worsening of the underlying 
condition beyond the natural progress of the 
disorder, versus a temporary flare-up of 
symptoms.  If the examiner determines that 
right knee disorder was aggravated by the any 
service-connected disability, the examiner 
should identify the level of disability 
caused by the service-connected disability, 
to the extent possible.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record in its entirety and 
determine if the Veteran's claims can be 
granted.  If the benefits sought remain 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

